DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed circuit for sensing a high voltage in combination as claimed including:
A silicon-chrome resistor having a length and formed overlying the plurality of first insulator layers, the silicon-chrome resistor overlying the polysilicon resistor and formed in substantially the pattern; 
A second insulator on the silicon-chrome resistor including on sides of the silicon-chrome resistor;
A plurality of metal-insulator-metal capacitors on the second insulator and overlying at least a part of the silicon-chrome resistor, each metal-insulator-metal capacitor connected in parallel with portions of the silicon-chrome resistor, a first metal-insulator-metal capacitor of the plurality of metal-insulator-metal capacitors including a first metal layer spaced a distance apart from a second metal layer with a first portion of a third insulator between the first metal layer and the second metal layer; the first metal layer connected at a first point along the length of the silicon-chrome resistor; the second metal layer connected at a second point along the length of the silicon-chrome resistor; and a third point along the length of the silicon-chrome resistor configured to form an output signal.
With regard to claim 11, the prior art does not teach, suggest or render obvious the claimed circuit for high voltage sensing in combination as claimed including:
A resistor formed in substantially the pattern, the resistor overlying the plurality of first insulator layers and at least a portion of the polysilicon resistor;
A second insulator layer formed on the resistor; a first metal layer on the second insulator layer and extending in a direction across the second insulator layer, the first metal layer connected to a first part of the resistor; a second metal layer on the second insulator layer and spaced a distance from the first metal layer to form a first space therebetween, the second metal layer extending in the direction across the second insulator layer, the second metal layer connected to a second part of the resistor;
A third insulator having a first portion in the first space; and
An output connected to a third part of the resistor, the output configured to form a sense signal.
  With regard to claim 18, the prior art does not teach, suggest or render obvious the claimed method of forming a semiconductor device in combination as claimed including:
Forming a plurality of first insulator layers underlying the sense resistor overlying a semiconductor substrate; and
Forming a plurality of capacitors in parallel to portions of the sense resistor wherein the plurality of capacitors is connected together in series.
With regard to claims 2-10, 12-17, 19 and 20, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Hall et al. (US 8,349,625 B2) relates to electronics and to methods of forming semiconductor devices and structure.  A method of sensing a high voltage element includes forming a sense element overlying a semiconductor substrate and configuring the sense element to receive a high voltage having a value that is greater than approximately five volts and responsively form a sense signal having a value that is representative of the value of the high voltage and varies in a continuous manner over an operating range of the high voltage.   However, Hall et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.
Disney (US 2012/0139012 A1) relates to control elements with high voltage power transistors.  A high-voltage junction field-effect transistor (JFET) includes a semiconductor substrate, a well region, first, second, and third doped regions, and first, second, and third terminals.  The first doped region is disposed in the well region and the second dope region is laterally displaced from the well region.  The third doped region is disposed in the well region between the first and second doped regions.  A portion of the well region is substantially depleted of free charge carriers when a first voltage between the first and second terminals is greater than or equal to a pinch-off voltage.  A voltage output at the third terminal is substantially proportional to the first voltage when the first voltage is less than the pinch-off voltage, and the voltage output at the third terminal is substantially fixed and less than the first voltage when the first voltage is greater than or equal to the pinch-off voltage.  However, Disney fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858